UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
        v.                                      )        Civil Action No. 15-cv-429 (TSC)
                                                )
MTU AMERICA INC.,                               )
                                                )
              Defendant.                        )
                                                )

                                MEMORANDUM OPINION

        Before the court is the United States’ unopposed motion to enter a consent decree.

Having reviewed the complaint, proposed consent decree, and the motion, the court finds that the

agreement is fair, adequate, reasonable, appropriate, and serves the public interest. Therefore,

the motion is granted and the court will enter the consent decree.

   I.        BACKGROUND

        This case arises from alleged violations of the Clean Air Act (“CAA”) by defendant

MTU America, Inc. (“MTU”). The United States, on behalf of the United States Environmental

Protection Agency (“EPA”), seeks monetary penalties and injunctive relief against MTU for

allegedly falsifying emissions tests and unlawfully selling 895 non-road and marine

compression-ignition engines (the “Subject Engines”).

        The alleged violations occurred as a result of actions taken by MTU while it was

completing an emissions test necessary to acquire Certificates of Conformity for the Subject

Engines. Certificates of Conformity are required for non-road and marine compression-ignition

engines pursuant to the CAA and include various standards and requirements related to



                                                 1
emissions. The EPA Administrator may retroactively deem a Certificate of Conformity, as it

applies to an original engine and any “carryover” engines, void ab initio, if the manufacturer

commits certain enumerated infractions, including knowingly submitting false or incomplete

information, rendering test results inaccurate, otherwise committing any fraudulent act which

results in the issuance of a Certificate of Conformity, or failing to retain records relating to

emissions testing. In this case, MTU had failed to certify its Series 4000 engine as a result of

numerous failed emissions tests in 2006 and 2007. During its seventh test, in June 2007, MTU

allegedly engaged in a series of actions intended to cheat the test, including conducting

maintenance, replacing the high pressure fuel pump, removing and replacing fuel injectors,

fabricating and inserting a catalytic convertor-like device (which it later destroyed), and

manipulating atmospheric factors to alter emissions data. MTU neither sought EPA approval to

take any of these actions nor recorded them in its engine logbook, as required by EPA

regulations. MTU then applied for and received Certificates of Conformity based on the falsified

emissions test. After EPA became aware of the testing irregularities, it voided MTU’s

Certificates of Conformity. MTU had already sold 895 Subject Engines based on the voided

Certificates of Conformity.

       On March 24, 2015, the United States simultaneously filed a complaint and a notice of

lodging of the proposed consent decree, asking the court to defer action until the government

completed the necessary notice-and-comment procedures. The government received no public

comments, and now moves the court to enter the proposed decree. The decree sets out the

stipulated penalties, compliance and reporting requirements, and other provisions governing the

responsibilities of the parties going forward.




                                                  2
   II.       LEGAL STANDARD

          “Approval of a settlement is a judicial act that is committed to the informed discretion of

the trial court.” United States v. District of Columbia, 933 F. Supp. 42, 47 (D.D.C. 1996)

(citation omitted). A court reviewing a consent decree must “determine that the settlement is

fair, adequate, reasonable and appropriate under the particular facts and that there has been valid

consent by the concerned parties.” Citizens for a Better Env’t v. Gorsuch, 718 F.2d 1117, 1126

(D.C. Cir. 1983) (citation omitted); Envtl. Def. v. Leavitt, 329 F. Supp. 2d 55, 70 (D.D.C. 2004);

see also Massachusetts v. Microsoft, 373 F.3d 1199, 1206 n.1 (D.C. Cir. 2004) (noting the

general requirement that a consent decree must “fairly and reasonably resolve the controversy in

a manner consistent with the public interest”) (internal quotations and citation omitted).

Settlement is highly favored, as “[n]ot only the parties, but the general public as well, benefit

from the saving of time and money that results from the voluntary settlement of litigation.”

Gorsuch, 718 F.2d at 1126. This is particularly true in cases involving the EPA, where courts

accord “broad deference . . . to EPA’s expertise in determining an appropriate settlement and to

the voluntary agreement of the parties in proposing the settlement.” District of Columbia, 933 F.

Supp. at 47 (citations omitted).

          The CAA requires EPA to provide “a reasonable opportunity by notice in the Federal

Register to persons who are not named as parties or intervenors to the action” to submit

comments on the decree before it is entered. 42 U.S.C. § 7413(g).

   III.      ANALYSIS

             a. Fairness

          Courts must consider both procedural and substantive fairness in their analysis of

proposed consent decrees. District of Columbia, 933 F. Supp. at 48. “A review of the fairness of



                                                   3
a proposed consent decree requires an assessment of the good faith of the parties, the opinions of

the counsel, and the possible risks involved in litigation if the settlement is not approved. A

consent decree is substantively fair if it incorporates concepts of corrective justice and

accountability[.]” Envtl. Def., 329 F. Supp. 2d at 70 (internal quotations and citations omitted).

       The consent decree proposed in this litigation is fair. The United States and MTU

support entry of the decree. (Mot. 1). There is no suggestion of impropriety in the negotiation of

the agreement, and all the parties were represented and advised by competent technical and legal

staff. (Mot. 5). The parties have reached an agreement that remedies the alleged violations and

holds MTU accountable for emissions testing going forward. In addition, the United States

complied with the notice-and-comment procedures required by the CAA and received no

comments.

            b. Adequacy, Reasonableness, and Appropriateness

       When assessing whether the consent decree is adequate, reasonable, and appropriate,

courts “focus on the extent to which the decree is confined to the dispute between the parties and

whether the decree adequately accomplishes its purported goal.” Envtl. Def., 329 F. Supp. 2d at

71. This does not mean a court may “impose its own judgments . . . [but] [r]ather, the court must

determine whether the proposed consent decree is reasonable from an objective point of view.”

Id. (internal quotations and citation omitted).

       The parties agree that the scope and purpose of the consent decree is to end this civil

action and address “alleged Clean Air Act violations based on Defendant’s sale of approximately

895 engines without valid Certificates of Conformity.” (Mot. 1). The penalties include a $1.2

million fine and injunctive relief which requires MTU to conduct annual audits for three years to




                                                  4
assess its compliance with Title II CAA requirements and remedy any non-compliance that is

identified. (Mot. 5).

          The fine is both adequate and appropriate given the underlying conduct of MTU and as a

deterrent to future CAA violations.1 The injunctive relief is also reasonable and appropriate as it

ensures that MTU will take steps to prevent future violations and address any institutional

problems that cannot be addressed by a monetary penalty alone. In light of these factors, the

Court finds that the consent decree adequately, reasonably, and appropriately addresses the

conduct of MTU and promotes the purposes of the CAA.

             c. Public Interest

          The consent decree furthers the public interest by protecting the reliability of non-road

and marine combustion-ignition engine emissions testing. The decree also furthers the goals of

the CAA by taking steps to ensure cleaner air for the public. EPA did not receive any public

comments, however the court is satisfied that the public interest is served by penalizing those

who attempt to circumvent EPA’s testing protocols to the detriment of the general public.

    IV.      CONCLUSION

          For the foregoing reasons, the court finds that the consent decree is fair, adequate,

reasonable, appropriate, and in the public interest. The motion to enter the consent decree is

therefore GRANTED. An appropriate Order accompanies this Memorandum Opinion.


Date: May 22, 2015

                                                      Tanya S. Chutkan
                                                      TANYA S. CHUTKAN
                                                      United States District Judge


1
 In assessing the penalties imposed, the Court gave due consideration to the factors identified in 42 U.S.C. §
7524(b).

                                                          5